Citation Nr: 1012476	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include residuals of a shrapnel wound to the 
right knee.  

2.  Entitlement to service connection for a left knee 
disability, to include residuals of a shrapnel wound to the 
left knee.  

3.  Entitlement to service connection for residuals of a 
shrapnel wound to the right leg.  

4.  Entitlement to service connection for residuals of a 
right calf injury.  

5.  Entitlement to service connection for residuals of a 
shrapnel wound to the upper back.  

6.  Entitlement to service connection for a back disability.  

7.  Entitlement to service connection for residuals of a 
concussion.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to 
November 2000 and from February 2003 to April 2004.  During 
a portion of his second period of active service, and 
specifically from March 2003 to March 2004, he served in 
Kuwait and Iraq in support of Operation Enduring Freedom and 
Operation Iraqi Freedom.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating action of the 
Department of Veterans Affairs Regional Office in New York, 
New York.  


FINDINGS OF FACT

1.  A right knee disability, to include residuals of a 
shrapnel wound to the right knee, is not currently shown.  

2.  A left knee disability, to include residuals of a 
shrapnel wound to the left knee, is not currently shown.  

3.  Residuals of a shrapnel wound to the right leg are not 
currently shown.  

4.  Residuals of a right calf injury are not currently 
shown.  

5.  Residuals of a shrapnel wound to the upper back are not 
currently shown.  

6.  A back disability is not currently shown.  

7.  Residuals of a concussion are not currently shown.  


CONCLUSIONS OF LAW

1.  A right knee disability, to include residuals of a 
shrapnel wound to the right knee, was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2009).  

2.  A left knee disability, to include residuals of a 
shrapnel wound to the left knee, was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2009).  

3.  Residuals of a shrapnel wound to the right leg were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2009).  

4.  Residuals of a right calf injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2009).  

5.  Residuals of a shrapnel wound to the upper back were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2009).  

6.  A back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d) (2009).  

7.  Residuals of a concussion were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to 
notify the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements 
include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

A February 2007 letter, issued prior to the decision on 
appeal, informed the Veteran of the evidentiary requirements 
for his service connection claims.  This document also 
notified him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to these issues 
but that he must provide enough information so that the 
agency could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
In addition, this correspondence informed the Veteran of the 
type of information and evidence used to assign a disability 
rating and an effective date-if his claims were granted.  
Dingess/Hartman, supra.  

Additionally, the VCAA requires VA to make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim.  38 U.S.C.A. §§ 5103A (West 2002); 
38 C.F.R. § 3.159(c), (d) (2009).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  

In the present case, the record reflects that, although 
given an opportunity to testify at a hearing conducted 
before VA personnel, the Veteran declined to do so.  In any 
event, VA has made reasonable efforts to obtain relevant 
records adequately identified by the Veteran, including in 
particular post-service treatment records.  In a December 
2007 letter, the RO informed the Veteran that the time limit 
on his January 2007 authorization to release information 
(including records of private back treatment received in 
2004) had expired.  The RO asked the Veteran to file a 
current release of information form so that the agency could 
procure copies of such treatment records.  The Veteran 
failed to respond.  Further, the RO has made multiple, but 
futile, attempts to obtain the Veteran's service treatment 
records.  See January 2008 Formal Finding Of The 
Unavailability Of Service Records.  

The Board acknowledges that the Veteran has not undergone VA 
examinations pertinent to his service connection claims.  As 
will be discussed in further detail in the following 
decision, relevant diagnoses have not been made.  Thus, a 
remand to accord the agency of original jurisdiction an 
opportunity to schedule the Veteran for VA examinations 
pertinent to these claims is not required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § (4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been notified and is aware of the evidence 
needed to substantiate his service connection claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between him and VA in 
obtaining such evidence.  He has actively participated in 
the claims process by submitting argument, lay evidence, and 
medical evidence.  His representative was furnished copies 
of relevant documents issued to the Veteran during the 
current appeal.  Therefore, the Board concludes that the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
The Board finds, therefore, that any such error is harmless 
and does not prohibit consideration of the Veteran's service 
connection claims on the merits.  See Conway, 353 F.3d at 
1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will 
focus specifically on what evidence is needed to 
substantiate the issues adjudicated herein and what the 
evidence in the claims file shows, or fails to show, with 
respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

Service connection for certain diseases, such as arthritis, 
may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  

As previously discussed herein, service treatment records 
are not available.  All efforts to obtain these documents 
have been exhausted.  The Veteran has been notified of the 
unavailability of these reports and of his opportunity to 
submit alternative sources.  See, e.g., January 2008 and 
February 2007 letters (regarding the unavailability of the 
service treatment records and the possible alternative 
sources of such information).  In these circumstances, VA 
has a heightened duty to explain its findings and 
conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Service personnel records reflect the Veteran's receipt of 
the Expert Marksmanship Qualification Badge With Rifle Bar 
as well as the Expert Infantryman Badge.  VA is required to 
accept a combat veteran's statements as to injuries 
sustained in combat, so long as the statements are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service and there no is clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).  A finding of 
combat service, however, does not negate the requirement of 
competent evidence of a currently diagnosed disability 
related to such conceded in-service injury.  

Of particular significance to the Board in this regard is 
the fact that the claims folder contains no post-service 
medical records.  In the VA Form 21-526, Veteran's 
Application For Compensation And/Or Pension, which was 
submitted to the RO in January 2007, the Veteran noted that 
the only treatment that he had received for his claimed 
disabilities occurred during service.  Further, as 
previously noted herein, in January 2007, the Veteran 
submitted an authorization to release records of back 
treatment that he had received from a private physician in 
2004.  In a December 2007 letter, the RO notified the 
Veteran that the time limit on this authorization had 
expired.  The RO provided the Veteran with a current 
authorization form and asked him to complete the document 
and return it to the agency.  The Veteran failed to do so.  
Importantly, at no time during the current appeal has the 
Veteran asserted that he has received post-service treatment 
for any of his other claimed disabilities.  

Clearly, therefore, there is no evidence of current 
diagnoses of any of the claimed disabilities currently at 
issue.  Based on this evidentiary posture, the preponderance 
of the evidence is against the Veteran's service connection 
claims.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of 
proof of a present disability, there can be no valid claim).  
See also Hickson v. West, 12 Vet. App. 247, 253 (1999).  As 
the preponderance of the evidence is against these issues, 
the benefit-of-the-doubt rule does not apply, and these 
service connection claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a right knee disability, to include 
residuals of a shrapnel wound to the right knee, is denied.  

Service connection for a left knee disability, to include 
residuals of a shrapnel wound to the left knee, is denied.  

Service connection for residuals of a shrapnel wound to the 
right leg is denied.  

Service connection for residuals of a right calf injury is 
denied.  

Service connection for residuals of a shrapnel wound to the 
upper back is denied.  

Service connection for a back disability is denied.  

Service connection for residuals of a concussion is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


